Citation Nr: 1538963	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.
 
2. Entitlement to an initial compensable rating for service-connected asbestosis.

3. Entitlement to total disability rating based on individual unemployability (TDIU) 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1974.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued in June 2005, August 2007, and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO); which denied claims seeking a TDIU and service connection for PTSD, and granted service connection for asbestosis, assigning an initial noncompensable rating, effective July 25, 2005.  This case is also on appeal from a June 2013 rating decision, implementing a March 2013 Board decision, which granted service connection for PTSD at a 70 percent evaluation.  While this case was remanded for the other issues on appeal, the Veteran perfected an appeal of rating assigned for PTSD; as such, the issues in appellate status are as noted above.

In May 2012 and March 2013, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please note that this claims file is predominantly physical, however, most relevant recent records are contained in the Veteran's virtual file.

Most recently, this claim was remanded in March 2013 for further development.  In the remand instructions, the RO was specifically informed to schedule the Veteran for an appropriate VA examination to address the matter of his employability.

Upon remand, the Veteran was provided with a VA examination in October 2013 to evaluate his PTSD.  That examiner did discuss the impact that PTSD had on the Veteran's occupational functioning.  However, the Veteran was given no other examination to determine the impact of his other service-connected disabilities on his employability.  The Board notes that, at the time of the prior appeal, the Veteran was also service connected for the residuals of a clavicle fracture, and asbestosis.  In addition, subsequent to that appeal, the Veteran was granted service connection for hearing loss and tinnitus by an April 2013 RO decision.  The Veteran's representative argues in the informal hearing presentation, and the Board agrees, that the failure to conduct an examination that contained an opinion as to the impact all the Veteran's service connected disabilities had on his employability is a Stegall violation, in that the Board's prior remand directives were not followed.  As such, the Board finds that it must remand this claim in order that an examination, or multiple examinations, if need be, be undertaken, in order to clarify the extent of functional impairment resulting from his service-connected disabilities. 

The Board has considered the representative's request that a specific medical opinion be sought on whether he is unemployable due to his service-connected disabilities.  However, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities. The responsibility for this decision rests solely with the rating activity. VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law , as discussed above.  Floore, 26 Vet. App. at 381.

In light of the foregoing, the Board finds that it is appropriate to remand this case for VA examination to clarify the extent of functional impairment, but it would not be appropriate to specifically request a direct opinion on the matter of employability by a VA examiner.  

In addition, the Veteran submitted new evidence, specifically a November 2014 private psychiatric evaluation.  On remand, the RO should also ensure that any available relevant records from this private facility are associated with the Veteran's claims file.

As to the other claims on appeal, the Board points out that any evidence received from this examination would be relevant to the Veteran's other claims on appeal, of increased ratings for PTSD and asbestosis.  As such evidence would impact these other claims, the Board finds that they are intertwined, and adjudication of those claims should be deferred until all requested development has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The Board regrets the further delay in adjudication of the Veteran's claims that another remand will create; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and providers of any health care providers who have recently treated him for any service connected disability.  After obtaining any required releases, please associate any relevant treatment records with the Veteran's claims file, to specifically include any available records from the private facility "Psychological Associates of Melbourne."

2. Schedule the Veteran for an appropriate VA examination, or examinations, to determine the impact the Veteran's service connected disabilities have on his employability.  The claims folder should be made available to and reviewed by the examiner(s).  All appropriate tests and studies should be conducted. The examiner(s) should fully describe the functional effects resulting from all of the Veteran's service-connected physical and psychiatric disabilities that could impact either daily living or industrial capacity.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 
 
 3. Then readjudicate the claims on appeal.  If any benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

